F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                 OCT 8 2002
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                        Clerk

 VAN STAFFORD; LOIS STAFFORD,

          Plaintiffs - Appellants,
                                                             No. 02-6143
 v.                                                   (D.C. No. 01-CV-1586-W)
                                                          (W.D. Oklahoma)
 CIMARRON ELEVATOR, INC., an
 Oklahoma corporation,

          Defendant - Appellee.


                                ORDER AND JUDGMENT*


Before SEYMOUR, HENRY and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

      Plaintiffs Van and Lois Stafford, appearing pro se, seek to appeal the district

court’s dismissal of their complaint. Because the Staffords have failed to comply with


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
our previously-imposed restrictions on their appellate filings, we dismiss the appeal.

       In Stafford v. United States, 208 F.3d 1177 (10th Cir. 2000), we recounted the

Staffords’ history of filing legally frivolous complaints and appeals in an attempt to avoid

paying federal income taxes, and noted we repeatedly had sanctioned them for their

conduct. Because we concluded that our sanctions had not reduced their “frivolous and

vexatious litigation” efforts, we found it necessary to “impose . . . filing restrictions using

our inherent power to regulate federal dockets, promote judicial efficiency, and deter

frivolous filings.” Id. at 1179. In particular, we “enjoined [the Staffords] from filing any

further appeals or original actions in this court involving related tax matters until all

previously-imposed sanctions have been paid in full.” Id.

       The Staffords now seek to appeal the dismissal of a complaint they filed in the

Western District of Oklahoma collaterally attacking a 1987 judgment entered against

them in a tax-related matter. Because the Staffords have not fully paid the sanctions

previously imposed against them by this court, they are enjoined from pursuing this

appeal.

       The appeal is DISMISSED.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                               2